Case 2:20-cv-00253-JAK-PLA Document 26 Filed 04/23/20 Page 1 of 3 Page ID #:246



 1
     BRANDON C. FERNALD
 2   FERNALD LAW GROUP
     510 West Sixth Street, Suite 700
 3   Los Angeles, California 90014
     Telephone: 323-410-0320
 4   Facsimile: 323-410-0330
     Email: brandon.fernald@fernaldlawgroup.com
 5
     JONATHAN T. SUDER (Pro Hac Vice)
 6
     MICHAEL T. COOKE (Pro Hac Vice)
 7   CORBY R. VOWELL (Pro Hac Vice)
     RICHARD A. WOJCIO, JR. (Pro Hac Vice)
 8
     FRIEDMAN, SUDER & COOKE
 9   Tindall Square Warehouse No. 1
10
     604 East 4th Street, Suite 200
     Fort Worth, Texas 76102
11   Telephone: (817) 334-0400
12
     Facsimile: (817) 334-0401
     Email: jts@fsclaw.com
13   Email: mtc@fsclaw.com
14
     Email: vowell@fsclaw.com
     Email: wojcio@fsclaw.com
15

16   Attorneys for Plaintiff
     KAJEET, INC.
17

18                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
19                              WESTERN DIVISION
20
     KAJEET, INC.,                                 Case No.: 2:20-cv-00253-JAK-PLA
21
                         Plaintiff,
22
                         vs.
23                                                 NOTICE OF SETTLEMENT AND
     CUJO LLC,                                     STIPULATION TO STAY
24                                                 DEADLINES
25
                         Defendant.

26                                                 JURY TRIAL DEMANDED
27

28

                                               1
                                      NOTICE OF SETTLEMENT
Case 2:20-cv-00253-JAK-PLA Document 26 Filed 04/23/20 Page 2 of 3 Page ID #:247



 1         Plaintiff Kajeet, Inc. (“Plaintiff”) and Defendant Cujo LLC (“Defendant”),
 2   hereby file this Notice of Settlement and Stipulation to Stay Deadlines to advise the
 3   Court that the parties have reached a settlement in principle and are working to finalize
 4   the terms of a settlement agreement between the parties. The parties jointly stipulate
 5   and request that the Court stay all deadlines in the case for 30 days to allow time for the
 6   parties to finalize the settlement agreement and by which time the parties will file a
 7   Joint Stipulation of Dismissal.
 8

 9         IT IS SO STIPULATED
10

11                                           Respectfully Submitted,
12

13   DATED: April 23, 2020                   /s/ Corby R. Vowell
14
                                             Jonathan T. Suder
15                                           Michael T. Cooke
16                                           Corby R. Vowell
                                             Richard A. Wojcio, Jr.
17                                           FRIEDMAN, SUDER & COOKE
18                                           Tindall Square Warehouse No. 1
                                             604 East 4th Street, Suite 200
19                                           Fort Worth, Texas 76102
20                                           Telephone: (817) 334-0400
                                             Facsimile: (817) 334-0401
21                                           Email: jts@fsclaw.com
22                                           Email: mtc@fsclaw.com
                                             Email: vowell@fsclaw.com
23                                           Email: wojcio@fsclaw.com
24
                                             Brandon C. Fernald
25                                           FERNALD LAW GROUP
26                                           510 W. 6TH Street, Suite 700
                                             Los Angeles, California 90014
27                                           Telephone: (323) 410-0320
28                                           Fax: (323) 410-0330
                                             Email: brandon.fernald@fernaldlawgroup.com
                                                 2
                                  NOTICE OF SETTLEMENT
Case 2:20-cv-00253-JAK-PLA Document 26 Filed 04/23/20 Page 3 of 3 Page ID #:248



 1

 2
                                            Attorneys for Plaintiff
                                            KAJEET, INC.
 3

 4
     DATED: April 23, 2020                  /s/ Michael J. Sacksteder
 5

 6
                                            MICHAEL J. SACKSTEDER
                                            THOMAS J. FOX
 7
                                            FENWICK & WEST LLP
                                            555 California Street, 12th Floor
 8
                                            San Francisco, CA 94104
                                            Telephone: 415.875.2300
 9
                                            Facsimile: 415.281.1350
                                            msacksteder@fenwick.com
10
                                            tfox@fenwick.com

11                                          Attorneys for Defendant
                                            CUJO LLC
12

13

14

15                              SIGNATURE ATTESTATION

16         Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby certify that authorization
17   for the filing of this document has been obtained from each of the other signatories
18
     shown above and that all signatories concur in the filing’s content.
19

20

21                                              /s/ Corby R. Vowell
                                                Corby R. Vowell
22

23

24

25

26
27

28

                                                3
                                  NOTICE OF SETTLEMENT
